Citation Nr: 1418284	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  13-18 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) 
in Lexington, Kentucky


THE ISSUE

Entitlement to payment or reimbursement for the costs of medical treatment provided at Colorectal Surgical Associates on May 30, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from June 1956 to June 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision issued by the VAMC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran underwent colonoscopy at Colorectal Surgical Associates on May 30, 2012.

2. The medical evidence of record indicates that the Veteran's treatment was not rendered in a medical emergency of such nature that delay would have been hazardous to life or health.


CONCLUSION OF LAW

The criteria for the reimbursement for the cost of medical treatment provided at Colorectal Surgical Associates on May 30, 2012 are not met. 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

The claim in this case is governed by the provisions of Chapter 17 of Title 38 of the United States Code. The law pertaining to the duty to notify and to assist and its implementing regulations are not applicable to such claims. See Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004). 

Notwithstanding the fact that such law is not controlling in these matters, the Board has reviewed the case for purposes of ascertaining that the Veteran has had a fair opportunity to present arguments and evidence in support of his claim for payment or reimbursement of medical expenses. 

In this case, a letter sent to the Veteran in July 2013 informed the Veteran of what evidence was needed to establish the benefits sought, of what VA would do or had done, and of what evidence the Veteran should provide. VA has also done everything reasonably possible to assist the Veteran with respect to his claims for benefits, such as obtaining private medical records. 

Therefore, the Board finds that it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal. 


Laws and Regulations

Congress has authorized VA to reimburse Veterans for unauthorized emergency medical treatment in two separate statutes, 38 U.S.C.A. §§  1725 and 1728.  

Specifically, § 1725 authorizes reimbursement for emergency treatment for eligible Veterans with nonservice-connected disorders, and § 1728 authorizes reimbursement for emergency treatment for eligible Veterans with service-connected disabilities.  

These statutory provisions are implemented at 38 C.F.R. §§ 17.1000-17.1008 for eligible Veterans with nonservice-connected disorders, and at 38 C.F.R. §§ 17.120-17.121 for eligible Veterans with service-connected disabilities.

The Board notes that the statute found at 38 U.S.C.A. § 1725 and 38 U.S.C.A. § 1728 were amended, effective on October 10, 2008. Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, 122 Stat. 4110 (2008). 

Relevant to the instant case, the new law amends 38 U.S.C.A. §§ 1725 and 1728 to make mandatory as opposed to discretionary the reimbursement of the reasonable value of emergency treatment of an "eligible" Veteran furnished by a non-VA facility, if all of the pertinent criteria are otherwise satisfied. See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  

Additionally, this amendment added a provision, which essentially expands one of the criteria that defines the meaning of "emergency treatment" to include an emergency of such nature that "a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health" including consideration of acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  

The amendment also expanded the definition of emergency treatment to include treatment rendered until such time as the Veteran can be transferred safely to a VA facility or other Federal facility and such facility is capable of accepting such transfer; or . . . such time as a Department facility or other Federal facility accepts such transfer if: (I) at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a Department facility or other Federal facility. Id.  

VA shall reimburse Veterans for unauthorized medical expenses incurred in non-VA facilities where: 

(a) Care or services not previously authorized were rendered to a Veteran in need of such care or services: (1) For an adjudicated service-connected disability; (2) For nonservice-connected disabilities associated with and held to be aggravating an adjudicated service- connected disability; (3) For any disability of a Veteran who has a total disability permanent in nature resulting from a service-connected disability; (4) For any illness, injury, or dental condition in the case of a Veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in § 17.47(i)(2); and 

(b) Care and services not previously authorized were rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected delay in seeking immediate medical attention would have been hazardous to life or health, and 

(c) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728 (a); 38 C.F.R. § 17.120 (2013).


Analysis

In this case, the Veteran seeks reimbursement for expenses related to private medical treatment in the form of a colonoscopy performed on May 30, 2012. 

A February 2012 VA treatment record reflects, in relevant part, that the Veteran 
reported having occasional diarrhea alternating with constipation. He had no blood in his stool unless he had diarrhea too long. While he had a history of anal fissure, he had not experienced any in the past 30 days. He stated that he had had a colonoscopy performed outside VA 10 years earlier. He was unsure he wanted to repeat the procedure 

A May 2012 private facility colonoscopy report indicates that the Veteran underwent screening colonoscopy for age. The findings included those of moderate diverticulosis in sigmoid colon, multiple (4) scattered polyps up to a centimeter in size from the sigmoid colon to the mid ascending colon and a malignant appearing 2.5 cm growth in the base of the cecum. A biopsy was performed, and the results were pending. Surgery was recommended to remove the Veteran's right colon.

The June 2012 private facility biopsy report showed sigmoid colon polyp, transverse colon polyp (x2) and cecum carcinoma mass.

The VA treatment records from June through August 2012 document the Veteran's contact with VA regarding treatment options for stage IV colon cancer (with apparent metastasis to the liver) including potential for VA to pay for future treatment at private facility.

An internal VAMC record reflects that the Veteran's claim for reimbursement for the colonoscopy performed on May 30, 2012 was denied. In relevant part, it was noted that outpatient services for non-VA providers/services must go through the non-VA care consultation process for pre-approval. 

The Veteran's claim for reimbursement had been denied because he had not obtained preauthorization for the colonoscopy, billed as a screening procedure.

Based upon a review of the record, the Board must deny the Veteran's claims for medical reimbursement. To that end, the Board finds that the circumstances did not constitute a medical emergency (i.e., a medical emergency of such nature that delay would have been hazardous to life or health). See 38 C.F.R. 17.120. 

While the record indicates that colon cancer was discovered as a result of the May 2012 colonoscopy screening, it was not performed as an identified medical emergency procedure. 

In fact, the record indicates that, in February 2012, the Veteran himself was initially undecided as to whether to undergo another colonoscopy (having had one performed 10 years earlier). 

The Board finds it significant that, even the May 30, 2012 colonoscopy report indicates the Veteran underwent the screening because of his age and not because of some emergent situation.  

Hence, the Board finds that consideration of the next requisite component for medical reimbursement, that Federal facilities are unavailable, is unnecessary. 

Regardless of whether the Federal facility was unavailable in this case, the Veteran did not experience a medical emergency of such nature that delay in seeking immediate medical attention would have been hazardous to life or health (i.e., the Veteran did not experience a medical emergency of such a nature that required him to undergo colonoscopy in May 2012).

The Board also observes that payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008 (Millennium Bill Act).  

To be eligible for reimbursement under this authority the Veteran must satisfy all nine conditions enumerated in 38 C.F.R. § 17.1002, including that treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  

As discussed, the treatment in this case was not rendered in a medical emergency of such nature that delay would have been hazardous to life or health, and there is nothing to indicate a condition of such severity that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect that absence of immediate medical attention to result in placing the health of the Veteran in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  

While it is clear that the undergoing the colonoscopy was beneficial to the Veteran in terms of the detection of the colon cancer, the fact remains that in May 2012, the Veteran did not reasonably expect the absence of undergoing the colonoscopy would result in placing his health in serious jeopardy, serious impairment of bodily functions or serious dysfunction of any bodily organ or part. 

For these reasons, the criteria for medical reimbursement for colonoscopy performed at Colorectal Surgical Associates on May 30, 2012 have not been met.  



ORDER

Payment or reimbursement for the costs of medical treatment provided at Colorectal Surgical Associates on May 30, 2012 is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


